The plaintiff in this case is a resident of the state of North Dakota and a member of the same partnership as that involved in the case of J.H. Goldberg v. John Gray, as Tax Commissioner of the state of North Dakota, ante, 663, 297 N.W. 124. The issues in the cases are identical. This case, therefore, is controlled by that decision, and for the reasons set forth in that opinion, the order sustaining the demurrer in this case is affirmed.
BURR, Ch. J., and CHRISTIANSON, NUESSLE, and BURKE, JJ., concur. *Page 672